DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 23 December 2021 have been fully considered.
The discussion of the prior art references on pages 12-18 of the remarks is noted, but it does not appear that by describing the prior art, Applicant is asserting that any reference fails to teach the actual claim language to which it is applied.
Applicant argues that the references used in the rejection under section 103 do not teach a neural network having the two claimed portions.  This is persuasive.  New grounds of rejection are below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the document-dedicated portion of the NN” on line 8.  Claim 19 does the same on lines 7-8.  There is insufficient antecedent basis for this term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-6, 9-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock, US 2004/0215606 A1 (hereinafter “Cossock”), in view of Guggilla et al., US 2019/0065991 A1 (hereinafter “Guggilla”), Acero et al., US 2011/0224982 A1 (hereinafter “Acero”), and Le, US 2015/0220833 A1 (hereinafter “Le”).

As per claims 1 and 19, and Cossock teaches:
acquiring, by the server, document data associated with respective documents from the plurality of documents (Cossock ¶ 0045), where properties of respective documents are acquired;
for each document from the plurality of documents, generating, by the server, a respective document vector based on the respective document data (Cossock ¶ 0045), where a set of features is generated for a document, 
having been trained:
based on a given training document-query pair associated with a respective relevance score, the relevance score being indicative of a relevance of a training document in the given training pair to a training query in the given training pair (Cossock ¶¶ 0038-43), where scores are assigned to queries manually for the purpose of training,
to generate (i) a training document vector for the training document and (ii) a training query vector for the training query, such that a proximity value between (i) the training document vector of the training document and (ii) the training query vector of the training query is representative of the relevance score (Cossock ¶ 0044, “minimizing an error associated with the training relevance scores and the relevance scores produced by the relevance .

Cossock, however, does not teach:
storing, by the server, the plurality of documents as groups of documents in the database system, each group of documents being associated with a respective group vector,
a given group of documents having documents associated with document vectors that are in a spatial proximity to the respective group vector.

The analogous and compatible art of Guggilla, however, teaches clustering documents (Guggilla ¶ 0027, “k-means machine learning for clustering”) around a value – the claimed group vector – within spatial proximity (Guggilla ¶ 0027, “the output is the property value for the object. This value is the average of the values of its K-nearest neighbors.”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggilla with those of Cossock to apply k-NN regression of Guggilla to the output of the trained relevance function of Cossock in order to assist in document recall by identifying a group of similar documents.

Neither Cossock nor Guggilla, however, explicitly teach:
a document-dedicated portion and a query-dedication portion;
generate (i) a training document vector for the training document vector for the training query using the document-dedicated portion and (ii) a training query vector for the training query using the query-dedicated portion, or
the document-dedicated portion and the query-dedicated portion having been trained simultaneously.

The analogous and compatible art of Acero, however, teaches generating (i) a training document vector for the training document vector for the training query using the document-dedicated portion and (ii) a training query vector for the training query using the query-dedicated portion, the document-dedicated portion and the query-dedicated portion having been trained simultaneously (Acero ¶¶ 0030-40).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Acero with those of Cossock and Guggilla to use a query-dedicated portion and a document-dedicated portion of a model in order to better produce relevance scores.

Neither Cossock, Guggilla, nor Acero, however, teach:
the server implements a Neural Network (NN);
the NN having the document-dedicated portion and a query-dedication portion.

The analogous and compatible art of Le, however, teaches a neural network generating vector representations based on a trained system, where the trained system is a neural network (Le ¶ 0035).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Le with those of Cossock, Guggilla, and Acero to use the neural network of Le as the thing being trained by the teachings of Acero, such that a neural network is produced that has a 

As per claim 2, the rejection of claim 1 is incorporated, but Cossock does not teach:
wherein the spatial proximity is indicative of the documents in the given group of documents being similar to one another.

The analogous and compatible art of Guggilla, however, teaches clustering documents (Guggilla ¶ 0027, “k-means machine learning for clustering”) around a value – the claimed group vector – within spatial proximity (Guggilla ¶ 0027, “the output is the property value for the object. This value is the average of the values of its K-nearest neighbors.”), where spatial proximity indicates similarity (Guggilla ¶ 0027, “identify similar documents”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggilla with those of Cossock to apply k-NN regression of Guggilla to the output of the trained relevance function of Cossock in order to assist in document recall by identifying a group of similar documents.

As per claim 3, the rejection of claim 1 is incorporated, but Cossock does not teach:
determining, by the server, a respective group vector for each group of documents based on the document vectors associated with the plurality of documents.

The analogous and compatible art of Guggilla, however, teaches determining a cluster (Guggilla ¶ 0027, “k-means machine learning for clustering”) for documents within spatial proximity to a value – 

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggilla with those of Cossock to apply k-NN regression of Guggilla to the output of the trained relevance function of Cossock in order to assist in document recall by identifying a group of similar documents.

As per claim 4, the rejection of claim 1 is incorporated, but Cossock does not teach:
wherein the groups of documents comprise K number of groups, K being a pre-determined number.

The analogous and compatible art of Guggilla, however, teaches determining k clusters (Guggilla ¶ 0027, “k-means machine learning for clustering”), where k-means clustering clusters into k groups (e.g., Specification ¶ 0170).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggilla with those of Cossock to apply k-NN regression of Guggilla to the output of the trained relevance function of Cossock in order to assist in document recall by identifying a group of similar documents.

As per claim 5, the rejection of claim 1 is incorporated, but Cossock does not teach:
wherein the method further comprises grouping the plurality of documents into the groups of documents.


It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggilla with those of Cossock to apply k-NN regression of Guggilla to the output of the trained relevance function of Cossock in order to assist in document recall by identifying a group of similar documents.

As per claim 6, the rejection of claim 5 is incorporated, but Cossock does not teach:
executing, by the server, a K-means-type algorithm onto the document vectors associated with the plurality of documents thereby determining the group vectors and the respectively associated groups of documents of the plurality of documents.

The analogous and compatible art of Guggilla, however, teaches a k-means clustering algorithm to cluster documents into groups (Guggilla ¶ 0027, “k-means machine learning for clustering”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggilla with those of Cossock to apply k-NN regression of Guggilla to the output of the trained relevance function of Cossock in order to assist in document recall by identifying a group of similar documents.

As per claim 9, the rejection of claim 1 is incorporated, but Cossock does not teach:
wherein the database system is configured to host a database separated into a plurality of shards, and wherein the storing the groups of documents comprises:
storing, by the server, the groups of documents as respective shards of the database in the database system, each shard being associated with the respective group vector.

The analogous and compatible art of Guggilla, however, teaches using a classifier to map documents to cluster centroids, where the clusters are the shards, where the mapping is stored, thereby storing documents as shards associated with centroids – the claimed group vectors (Guggilla ¶ 0038). 

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggilla with those of Cossock to apply k-NN classification of Guggilla to the output of the trained relevance function of Cossock in order to assist in document recall by identifying a group of similar documents.

As per claim 10, the rejection of claim 9 is incorporated, but Cossock does not teach:
wherein the database system comprises a plurality of database servers, and wherein the storing the groups of documents as the respective shards comprises:
storing, by the server, the plurality of shards of the database on the plurality of database servers of the database system.

The analogous and compatible art of Guggilla, however, teaches storing clusters of documents in a distributed repository (Guggila ¶¶ 0033, 0038, 0039).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggila with those of Cassock to store clusters created by the trained classifier in a distributed repository in order to aid in document retrieval.

As per claim 11, the rejection of claim 10 is incorporated, but Cossock does not teach:
wherein a given database server of the plurality of database servers stores more than one of the plurality of shards.

The analogous and compatible art of Guggilla, however, teaches storing clusters of documents in a distributed repository (Guggila ¶¶ 0033, 0038, 0039).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggila with those of Cassock to store clusters created by the trained classifier in a distributed repository in order to aid in document retrieval, where the choice of number of clusters and number of servers in the distributed repository is a design choice, where if there are more clusters than servers, inherently at least one server will store more than one cluster.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock, US 2004/0215606 A1 (hereinafter “Cossock”), in view of Guggilla et al., US 2019/0065991 A1 (hereinafter “Guggilla”), and further in view of Roitblat, US 6,189,002 B1 (hereinafter “Roitblat”).

As per claim 7, the rejection of claim 1 is incorporated, and Cossock teaches:
receiving, by the server, a current query from an electronic device communicatively coupled to the server, the current query for providing the electronic device with a current document being relevant to the current query (Cossock ¶ 0082, “a user submits a query to the search engine”); and
receiving, by the server, query data associated with the current query (Cossock ¶ 0082), where terms in the query are obtained, along with other data identifying the query.

Cossock, however, does not teach:
for the current query, generating, by the server employing the MLA, a current query vector for the current query based on the query data associated with the current query;
determining, by the server, a most similar group vector to the current query vector amongst the group vectors, the most similar group vector being associated with a target group of documents; and
accessing, by the server, the database system for retrieving documents from the target group of documents.

The analogous and compatible art of Roitblat, however, teaches generating, using a “neural network” – a claimed machine learning algorithm – a “resulting profile” – the claimed query vector – based on terms in the query – the claimed query data – and determining most similar “centroid” – the claimed group vector – the centroid representing a cluster of documents, and retrieving the documents from the cluster in order to rank them for recall (Roitblat 10:20-39).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Roitblat with those of Cossock to combine the use of the neural network of Roitblat with the trained relevance function of Cossock, which is itself a neural network (Cossock ¶¶ 0061-64) in order to better locate relevant documents to the query.

As per claim 8, the rejection of claim 7 is incorporated, but Cossock does not teach:
wherein the accessing the database system comprises not retrieving documents from other groups of documents other than the target group of documents.

The analogous and compatible art of Roitblat, however, teaches generating, using a “neural network” – a claimed machine learning algorithm – a “resulting profile” – the claimed query vector – based on terms in the query – the claimed query data – and determining most similar “centroid” – the claimed group vector – the centroid representing a cluster of documents, and retrieving the documents from the cluster in order to rank them for recall, where only documents in the best match cluster are retrieved (Roitblat 10:20-39, “One of these centroids will provide the best match to the query vector. . . The semantic profiles of the documents in this cluster” (emphasis added).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Roitblat with those of Cossock to use the trained relevance function of Cossock (Cossock ¶¶ 0061-64) as the neural network of Roitblat in order to better locate relevant documents to the query.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock, US 2004/0215606 A1 (hereinafter “Cossock”), in view of Guggilla et al., US 2019/0065991 A1 (hereinafter “Guggilla”), and further in view of Borthakur, HDFS Architecture Guide (hereinafter “Borthakur”).

As per claim 12, the rejection of claim 10 is incorporated, but Cossock does not teach:
wherein more than one database servers of the plurality of database servers store a given shard from the plurality of shards.

The analogous and compatible art of Borthakur, however, teaches an HDFS store that replicates data stored therein (Borthakur pg. 3).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Borhtakur with those of Cossock and Guggilla to replicate the data stored in the distributed repository of Guggilla to promote fault tolerance (Borthakur pg. 3).

As per claim 13, the rejection of claim 10 is incorporated, but Cossock does not teach:
wherein the plurality of database servers are physically located in more than one geographic locations.

The analogous and compatible art of Borthakur, however, teaches an HDFS store that replicates data stored therein that spans multiple data centers, and therefore contains servers located in more than one geographic location (Borthakur pp. 3-5).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Borthakur with those of Cossock and Guggilla to replicate the data stored in the distributed repository of Guggilla to promote fault tolerance (Borthakur pg. 3).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock, US 2004/0215606 A1 (hereinafter “Cossock”), in view of Guggilla et al., US 2019/0065991 A1 (hereinafter “Guggilla”), and Borthakur, HDFS Architecture Guide (hereinafter “Borthakur”), and further in view of Roitblat, US 6,189,002 B1 (hereinafter “Roitblat”).

As per claim 15, the rejection of claim 13 is incorporated, and Cossock further teaches:
receiving, by the server, a current query from an electronic device communicatively coupled to the server, the current query for providing the electronic device with a current document being relevant to the current query (Cossock ¶ 0082, “a user submits a query to the search engine”); and
receiving, by the server, query data associated with the current query (Cossock ¶ 0082), where terms in the query are obtained, along with other data identifying the query.

Cossock, however, does not teach:
for the current query, generating, by the server employing the MLA, a current query vector for the current query based on the query data associated with the current query; or
determining, by the server, a most similar group vector to the current query vector amongst the group vectors, the most similar group vector being associated with a target shard from the plurality of shards.

The analogous and compatible art of Roitblat, however, teaches generating, using a “neural network” – a claimed machine learning algorithm – a “resulting profile” – the claimed query vector – based on terms in the query – the claimed query data – and determining most similar “centroid” – the claimed group vector – the centroid representing a cluster of documents – a claimed shard – and retrieving the documents from the cluster in order to rank them for recall (Roitblat 10:20-39).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Roitblat with those of Cossock to combine the use of the neural network of Roitblat with the trained relevance function of Cossock, which is itself a neural network (Cossock ¶¶ 0061-64) in order to better locate relevant documents to the query.


accessing, by the server, a target database server from the plurality of database servers for retrieving documents of the target shard, the target database server storing the target shard.

The analogous and compatible art of Borthakur, however, teaches an HDFS store that replicates data stored therein that spans multiple data centers, and therefore contains servers located in more than one geographic location (Borthakur pp. 3-5).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Borthakur with those of Cossock and Guggilla to access the data stored in the distributed repository of Guggilla as replicated by Borthakur in order to promote fault tolerance (Borthakur pg. 3).

As per claim 16, the rejection of claim 15 is incorporated, but Cossock does not teach:
wherein the accessing the target database server comprises:
not accessing, by the server, other database servers of the database system other than the target database server.

The analogous and compatible art of Borthakur, however, teaches that when accessing an HDFS store that replicates data stored therein that spans multiple data centers, only a single server in a single data center is to be accessed (Borthakur pp. 3-5).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Borthakur with those of Cossock and Guggilla to access the data stored in the distributed repository of Guggilla as replicated by Borthakur in order to promote fault tolerance (Borthakur pg. 3).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock, US 2004/0215606 A1 (hereinafter “Cossock”), in view of Guggilla et al., US 2019/0065991 A1 (hereinafter “Guggilla”), and further in view of Miller et al., US 2018/0357240 A1 (hereinafter “Miller”).

As per claim 18, the rejection of claim 1 is incorporated, and Cossock further teaches:
wherein the MLA is a Neural Network (NN) (Cossock ¶ 0064), the NN comprises a document-dedicated portion,
the document-dedicated portion being configured to generate the training document vector based on document data associated with the training document (Cossock ¶ 0044).

Cossock, however, does not teach:
the NN comprises a query-dedicated portion;
the query-dedicated portion being configured to generate the training query vector based on query data associated with the training query, and
the document-dedicated portion and the query-dedicated portion having been trained together such that the proximity value between (i) the training document vector and (ii) the training query vector is representative of the relevance score.

The analogous and compatible art of Miller, however, teaches training a machine-learning model to generate a query vector based on a query separate from a machine-learning model to generate a document vector for a document (Miller ¶ 0029).

.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock, US 2004/0215606 A1 (hereinafter “Cossock”), in view of Acero et al., US 2011/0224982 A1 (hereinafter “Acero”), and Le, US 2015/0220833 A1 (hereinafter “Le”).

As per claim 22, Cossock teaches:
during a training phase: acquiring, by the server, a training set including a training document-query pair associated with a respective relevance score, the relevance score being indicative of a relevance of a training document in the training document-query pair to a training query in the training document-query pair, the training document being associated with document data and the training query being associated with query data (Cossock ¶¶ 0038-43), where scores are assigned to queries manually for the purpose of training,
generating a training document vector and a training query vector based on the document data and the query data, the generating including: generating the training document vector based on the document data; and generating the training query vector based on the query data (Cossock ¶ 0045), where the features are the vectors; 
generating, by the server, a proximity value between the training document vector and the training query vector (Cossock ¶ 0044, “minimizing an error associated with the training relevance scores and the relevance scores produced by the relevance function”), where the relevance score produced by the relevance function is the proximity value; 
based on a comparison of the proximity value against the relevance score, training, by the server, to generate an in-use document vector for an in-use document and to generate an in-use query vector for an in-use query, such that an in-use proximity value between the in-use document vector and the in-use query vector is representative of a relevance between the in-use document and the in-use query (Cossock ¶ 0044, “minimizing an error associated with the training relevance scores and the relevance scores produced by the relevance function”), where determining the error – determining a difference – is the claimed comparison, where minimizing is the claimed training;
during an in-use phase: generating in-use document vectors for in-use documents and generating in-use query vectors for in-use queries (Cossock ¶ 0082), where documents and queries are ranked using features determined based on the ranking function.

Cossock, however, does not teach:
having a document-dedicated portion and a query-dedicated portion, the generating including:  generating, by the server using the document-dedicated portion, the training document vector based on the document data; and generating, by the server using the query-dedicated portion, the training query vector based on the query data;
simultaneously training, by the server, the document-dedicated portion to generate an in-use document vector for an in-use document and the query-dedicated portion to generate an in-use query vector for an in-use query; or
separately using, by the server, the document-dedicated portion for generating in-use document vectors for in-use documents and the query- dedicated portion for generating in-use query vectors for in-use queries.



It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Acero with those of Cossock to use a query-dedicated portion and a document-dedicated portion of a model in order to better produce relevance scores.

Neither Cossock nor Acero, however, does not teach:
a Neural Network, the NN being implemented by a server hosting a search engine, or
the NN having a document-dedicated portion and a query-dedicated portion.

The analogous and compatible art of Le, however, teaches a neural network generating vector representations based on a trained system, where the trained system is a neural network (Le ¶ 0035).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Le with those of Cossock and Acero to use the neural network of Le as the thing being trained by the teachings of Acero, such that a neural network is produced that has a document-dedicated portion that generates the document vectors and a query-dedicated portion that generates the query vectors.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock, US 2004/0215606 A1 (hereinafter “Cossock”), in view of Acero et al., US 2011/0224982 A1 (hereinafter “Acero”), and Le, US 2015/0220833 A1 (hereinafter “Le”), and further in view of Guggilla et al., US 2019/0065991 A1 (hereinafter “Guggilla”).

As per claim 23, the rejection of claim 22 is incorporated, but Cossock does not teach
storing, by the server, the in-use documents into a plurality of groups of in- use documents in the database system, the plurality of groups of in-use documents being associated with a plurality of group vectors, a given group of in-use documents having documents associated with respective in-use document vectors that are in a spatial proximity to a respective group vector; and 
using, by the server, a given in-use query and the plurality of group vectors for identifying a target group of in-use documents amongst the plurality of groups of in-use documents, the target group of in-use documents including in-use documents that are relevant to the given in-use query.

The analogous and compatible art of Guggilla, however, teaches clustering documents (Guggilla ¶ 0027, “k-means machine learning for clustering”) around a value – the claimed group vector – within spatial proximity (Guggilla ¶ 0027, “the output is the property value for the object. This value is the average of the values of its K-nearest neighbors.”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guggilla with those of Cossock to apply k-NN regression of Guggilla to the output of the trained relevance function of Cossock in order to assist in document recall by identifying a group of similar documents.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  As per claims 14 and 21, the prior art does not teach assigning clusters of document to servers such that any two database servers of the plurality of database servers that are geographically close store clusters having group vectors that are more similar to each other than group vectors of chat are stored on any other two database servers of the plurality of database servers that are geographically farther from each other than the two database servers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159